Citation Nr: 9921477	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for mechanical low 
back pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran had active service determined to be honorable from 
February 1971 to November 1978.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the Seattle, Washington, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  The veteran later relocated, and his case is now 
being handled by the Roanoke, Virginia, RO.  In the June 1992 
decision, the Seattle RO denied an increased, compensable 
disability rating for a low back disability.  The Board remanded 
the case in July 1995, November 1996, and February 1998 in order 
to obtain additional evidence.  In May 1996, the Roanoke RO 
granted a 20 percent rating for mechanical low back pain.  In 
February 1998, the Board granted an earlier effective date for 
the 20 percent rating for the veteran's service-connected low 
back disability.  Also in February 1998, the Board denied, as not 
well grounded, the veteran's claim for service connection for 
lumbar disc disease with radiculopathy.  The veteran has 
continued his appeal for an increased rating for his service-
connected mechanical low back pain, and he is seeking a rating in 
excess of 20 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's mechanical low back pain is currently 
manifested by pain with motion, moderate limitation of motion, 
and positive straight leg raising, without objective evidence of 
muscle spasm.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a higher disability rating is warranted 
for his mechanical low back pain.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial individual 
that the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity of 
the disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran essentially claims that his 
low back disorder has worsened.  The Board finds that his claim 
for an increased rating is a well grounded claim.  When a veteran 
has presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the Board finds that the facts 
relevant to the veteran's claim have been properly developed, 
such that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1998).  Nevertheless, the present level 
of disability is of primary concern, and the past medical reports 
do not have precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  VA regulations provide, and the 
Court has emphasized, that evaluation of a musculoskeletal 
disability must include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7 (1998).

The veteran reports that his service-connected mechanical low 
back pain began in 1977, when he injured his back in a parachute 
jumping accident.  On VA medical examination in September 1988, 
the veteran reported that he had continued to have low back pain 
since the accident in service.  He reported that bending and 
lifting caused increased low back pain.  The examining physician 
reported that there was no visible or palpable muscle spasm.  
There was mild tenderness to deep palpation of the lumbar region.  
Straight leg raising was negative.  The range of motion of the 
lumbar spine was to 80 degrees of flexion, 30 degrees of 
extension, 35 degrees of lateral bending to each side, and 30 
degrees of rotation to each side.  Lumbosacral spine x-rays were 
normal.

In a September 1992 statement, the veteran reported that he was 
limited in walking, standing, or sitting due to his low back 
pain.  VA examination in February 1996 revealed pain to 
percussion of the lumbosacral spinous and paraspinous processes.  
Straight leg raising was negative at 90 degrees bilaterally.  On 
VA examination in April 1997, the veteran reported low back pain, 
with pain and numbness in his lower extremities.  He reported 
that he could not walk for more than 100 yards without resting.  
He used a cane to assist with walking.  The examiner observed 
lumbar spine motion to 45 degrees of flexion, 0 degrees of 
extension, and 20 degrees of lateral bending to each side.  The 
veteran reported pain with motion.  Straight leg raising was 
positive.  The examiner found no neurological deficits.  
VA outpatient treatment notes dated from 1992 to 1998 indicated 
that the veteran continued to report low back pain.

On VA examination in January 1999, the veteran reported that 
bending, stooping, or extended walking generated pain in his low 
back.  He reported episodic numbness in his left leg.  The 
examining physician reviewed the veteran's claims file, including 
previous x-ray and MRI reports.  The examiner found that x-rays 
and MRI showed mild degenerative disc changes.  On examination, 
the veteran walked with a slight limp.  There was no evidence of 
paravertebral muscle spasms.  The range of motion of the lumbar 
spine was to 60 degrees of flexion, 30 degrees of extension, 20 
degrees of lateral bending to the right, and 30 degrees of 
lateral bending to the left.  The veteran reported pain with all 
ranges of motion.  Straight leg raising was positive.  The 
sacroiliac joint was tender on palpation.

Under the rating schedule, limitation of motion of the lumbar 
spine is rated at 40 percent if severe, 20 percent if moderate, 
and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).  The RO has evaluated the veteran's low back pain 
symptoms as comparable to lumbosacral strain, which is rated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in 
standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing 
or irregularity of joint space, or some of 
the above with abnormal mobility on forced 
motion  ........... 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position  
   ........................................................ 20 
percent

With characteristic pain on motion  
.............. 10 percent

With slight subjective symptoms only  
........... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The evidence indicates that the limitation of motion of the 
veteran's lumbar spine is no more than moderate.  He has pain on 
motion of his lumbar spine, and positive straight leg raising on 
the most recent examination.  There is no objective evidence of 
muscle spasm, and medical findings do not show listing of the 
spine, marked limitation of forward bending, loss of lateral 
motion, or significant irregularity of joint spaces.  The 
veteran's combined low back symptoms are sufficient to warrant 
the 20 percent rating that is currently assigned.  The medical 
evidence does not show manifestations that would warrant a higher 
rating.  Therefore, the claim for an increased rating is denied.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind, and finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 20 percent for 
mechanical low back pain is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

